Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
The amendment filed on June 14, 2022 is acknowledged. New claims 56-58 are added. Claims 1, 3, 6, 8, 13-15, 23-25, 36, 51, and 54-58 are under examination in the instant office action. 
Applicants' arguments, filed on March 28, 2022 and June 14, 2022 have been fully considered but they are moot in view of new ground of rejection necessitated by the amendments (adding new limitation of “the matrix is made of a material that is free of any dermal filling materials”) and IDS filed on 3/28/2022.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  They constitute the complete set presently being applied to the instant application. 
	
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3, 6, 8, 13-15, 23-25, 36, 51, and 54-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 as amended recite the following new limitations: the matrix is made of a material that is free of any dermal filling materials. According to the specification, dermal fillers include biodegradable synthetic polymers such as poly-L-lactic acid, polyethylene oxide, polycaprolactone, polymethylmethacrylate, silicone, and polylactic acid as well as biodegradable natural substances such as collagen, gelatin, hyaluronic acid, dextran and dried acellular particulate dermal matrix (see [0009] and [0028]). However, dependent claim 6 recites “the thread comprises a material selected from the group consisting of: glycolide, polyglycolide, glycolic acid, polylactic acid, polyglycolic acid, lactide, L-lactide, lactic acid, poly (lactic-co-glycolic acid) (PLGA), glycolide- or lactide- copolymer, caprolactone, glycolide or epsilon-caprolactone copolymer, dioxanone, polydioxanone, caprolactone, trimethyl carbonate, ethyl glycol, salts thereof, esters thereof, hydrates thereof, and any combination thereof”, wherein the material for the thread includes dermal filing materials such as poly-L-lactic acid, polyethylene oxide, and polycaprolactone. Thus, the scope of said dermal filing materials recited in amended claim 1 is indeterminate and it is unclear what dermal filing materials are included or excluded for thread materials, rendering the claim indefinite.
The test for indefiniteness is “whether the claim delineates to a skilled artisan the bounds of the invention." SmithKline Beecham Corp. v. Apotex Corp., 74 USPQ2d 1398, 1404. Because of the ambiguities discussed above, one cannot be sure of the actual meets and bounds of the claim. All dependent claims are included.

If poly-L-lactic acid, polyethylene oxide, polycaprolactone are considered as dermal filing materials, the following rejection is also applied.
Claim Rejections - 35 USC § 112 (d)
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 recites “the thread comprises a material selected from the group consisting of: glycolide, polyglycolide, glycolic acid, polylactic acid, polyglycolic acid, lactide, L-lactide, lactic acid, poly (lactic-co-glycolic acid) (PLGA), glycolide- or lactide- copolymer, caprolactone, glycolide or epsilon-caprolactone copolymer, dioxanone, polydioxanone, caprolactone, trimethyl carbonate, ethyl glycol, salts thereof, esters thereof, hydrates thereof, and any combination thereof”, wherein the material for the thread includes dermal filing materials such as poly-L-lactic acid, polyethylene oxide, and polycaprolactone as evidenced by the specification. (see [0009] and [0028]). However, amended claim 1 from which claim 6 depends recites: “[A] surgical suture, comprising: (i) a surgical thread, comprising at least one flexible solid matrix, wherein the matrix is made of a material that is free of any dermal filling materials
As such, claim 6 fail to include all the limitations of the claim 1 upon which it depends or to further limit the subject matter of the claim 1 from which they depend. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
For the prior art rejection purpose, poly-L-lactic acid, polyethylene oxide, and polycaprolactone are treated as if they are not dermal filing materials as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 23, 36, and 56-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090318962 (hereafter Spedden), which cited on an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 28, 2022. 
Spedden teaches materials and methods for immobilizing bioactive molecules, stem and other precursor cells, and other agents of therapeutic value in surgical sutures (abstract).
Spedden discloses a surgical suture kit comprising a surgical suture thread and needle kit wherein the suture thread is formed with a woven polyester (PET) with 0.7 mm diameter and the core of the suture thread is coated with fibronectin and then exposed to a stem cell bearing fraction of bone marrow aspirate (dermal filler material as recited in instant claim 23) ([0195] and Example 2). Spedden further discloses that the suture was formed with a woven polyester (PET) sheath using 40 denier bundles of 20 filaments each and a pick count of 80 picks/inch, woven over a core comprised of a 220 denier bundle of 100 filaments of UHMW polyethylene terephthalate (PE) and a 128 denier bundle of 48 filaments of polyglycolic acid (PGA) and the finished construct was in the 0.35 to 0.40 mm diameter range wherein stem cells are bound to the PGA filaments of the core (Example 3).  Spedden also discloses that the suture core is multiple filaments of polyglycolic acid with heparin compounds adsorbed to or otherwise conjugated on the surface ([0206]).
Spedden further discloses preferred suture materials should have good tensile strength, be compatible with a means of termination of the ends (such as tying or knotting), and be able to pass through the tissue including skin during stitching with a minimum of friction or abrasion ([0005], [0056], [0165], [0208] and [0113]), which meets the limitation “the thread having an ultimate tensile strength sufficient pull through a human skin. 
Spedden discloses that the exterior sheath may also take the form of a porous, braided (groved) or woven sheath, a protective film-like layer, or a combination of the thereof ([0016]). Spedden further discloses that he exterior surface of the surgical suture comprises porous structure comprising a woven sheath (claims 1-3) and said interior core comprises a viscous material such as hydrogel (semi-solid) (claims 22-23).
Also, Spedden discloses that the interior core filaments are capable of binding, absorbing, adsorbing, or otherwise immobilizing a bioactive material and said exterior sheath is fabricated of a porous material or a material that degrades over time when in a biological environment, thereby exposing said interior core and the contents of said biological environment (claim 35).
In addition, Spedden discloses that in the simplest construct of the surgical suture, a hollow longitudinal structure, or sheath, of either porous or biodegradable nature (or a combination thereof), surrounds a longitudinal interior zone, or core, which comprises, in part, the stem cells or therapeutic materials ([0012]).
As such, the instant claims are anticipated by Spedden.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 13-15, 23-25, 36, 51, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090318962 (hereafter Spedden) in view of WO2014/041531. 
The teachings of Spedden as applied supra are herein applied for the same teachings in their entirety.  
Spedden does not specifically disclose a rigid dermal filler such as hydroxyapatite as bioactive material. 
However, biocompatible ceramic skin augmentation materials, such as hydroxyapatite, were known to be efficient skin augmentation bioactive materials (dermal filler) due to the following  properties:  hydroxyapatite is a naturally occurring mineral form of calcium phosphate, hydroxyapatite comprises the mineral constituent of bone, therefore rendering it biocompatible and non-immunogenic when introduced into the body of a subject; hydroxyapatite is biodegradable following the same metabolic pathways as bone debris resulting from common bone fractures, yet is semi-permanent, as it lasts up to 3 years when implanted into a subject; moreover, when injected as small microspheres, hydroxyapatite acts as a scaffold that promotes new tissue formation similar to its surrounding environment; and inside skins such as the dermis, deposited particles of hydroxyapatite support fibroblastic ingrowth and new collagen formation as evidenced by WO2014/041531 (p2, lines 17-28). WO2014/041531 discloses the use of a skin augmentation composition comprising the biocompatible ceramic materials such as hydroxyapatite which is administered to a skin and/or subcutis of a subject with an applicator for filling the undesired lines, wrinkles, depressed scars and folds of a subject's skin and restoring youthful fullness to the skin (abstract and claim 1).  WO2014/041531 further teaches that the biocompatible ceramic material such as hydroxyapatite is in the form of particles having a size of about 10-100 µm (p6, lines 23-30). In addition, it discloses that according to some embodiments, the biocompatible ceramic material comprises beads and/or particles having a size of up to 5, 10, 20, 30, 40, 50, 60, 70, 80, 90, 100 µm or 25-45 µm (p19, line 9-23). WO2014/041531 further discloses that said augmentation composition further comprises at least one type of skin augmentation material selected from the group consisting of: a biodegradable natural substance such as bovine collagen, porcine collagen, recombinant collagen, a biodegradable synthetic polymer, a non-biodegradable synthetic polymer, a non-biodegradable natural substance and combinations thereof (claim 8 and p7, lines 9-19). In addition,  WO2014/041531 discloses that  there are dozens of known dermal filling agents for which include autologous implantable materials, allogeneic products, xenogeneic products and synthetically derived products and available dermal fillers comprise biodegradable natural substances (such as collagen, gelatine, hyaluronic acid, dextran and dried acellular particulate dermal matrix), biodegradable synthetic polymers (such as poly-L-lactic acid, polyethylene oxide and carboxymethylcellulose), non-biodegradable synthetic polymers (such as polymethyl methacrylate, polyacrylamide, polyalkylimide and silicones) and combinations thereof (p2, lines 10-16). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add or apply the skin augmentation composition (dermal filler) comprising a biocompatible ceramic material such as hydroxyapatite particles having the average particle diameter of 10 to 100 micron or 25 to 45 micron taught by WO2014/041531 to the suture construct of Spedden because Spedden already teaches that any bioactive material  can be integrated or incorporated into the suture constructs for surgical and other medical procedure and the hydroxyapatite particles were taught to be biocompatible active material for promoting new tissue formation similar to its surrounding environment and supporting fibroblastic ingrowth and new collagen formation when deposited to skins such as the dermis as evidenced by WO2014/041531. Thus, one of ordinary skill in the art would have been motivated to do so on the reasonable expectation that the incorporation of hydroxyapatite particles into the suture construct would provide a suture suitable for skin augmentation procedures.  
The hydroxylapatite particles of the prior art is the same rigid dermal filler as recited in claim 24. Thus, it necessarily gradually dissociates from the suture thread (solid matrix) when used with the suture thread as taught and motivated by the prior art and inherently has the same characteristics of the rigid dermal filler as recited in claims 13-14 because products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
As to claims 54-55, WO2014/041531 teaches that addition of a salt to the composition may result in water diffusion into the composition, thus assisting in uniform dispersion of the biocompatible ceramic material within the composition and/or within the treated area (p22, lines p22, lines 24-30). The salt is an osmotic agent that promotes the dissociation of the dermal filler from the thread as recited in claims 54-55. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add an osmotic agent such as salts for promoting diffusion of the biocompatible ceramic material such as hydroxyapatite because the salts would facilitate water to diffuse into the synthetic collagen thread comprising a dermal filler so that the thread would be swelled and the dermal filler could be dissociated from the thread.   

Conclusion
No claims are allowed.
Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 28, 2022 prompted the new ground(s) of rejection presented in this Office action.  Also, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611